Citation Nr: 1760037	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for left shoulder osteoarthritis. 

In October 2014, the Veteran testified before the undersigned via videoconference.  


FINDING OF FACT

The Veteran has current left shoulder arthritis but it was not caused or aggravated by an injury in active service


CONCLUSION OF LAW

The criteria for entitlement to service connection for left a shoulder disability, including osteoarthritis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

In order to obtain direct service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Under 38 C.F.R. §3.303(b), continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including arthritis,  and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection is also provided on a secondary basis for disability that is proximately due to, or aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310.  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence can also be sufficient to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his left shoulder osteoarthritis is a result of left shoulder injury incurred during active duty in 1971; or in the alternative, a result of service-connected dyslipidemia, cervical spine.  See January 2011 Third Party Correspondence.

As an initial matter, a shoulder disability was not noted on the examination when the Veteran entered service; and, as noted in the April 2015 Board remand and April 2015 VA examination, there is not clear and unmistakable evidence that the shoulder injury at issue preexisted service and the presumption of soundness applies.  38 U.S.C. § 1111 (2012).

With regard to the first element of direct service connection, current disability, the Veteran has a current diagnosis of left shoulder osteoarthritis.  See April 2015 VA Examination. 

With regard to the second element of direct service connection, in-service incurrence or aggravation of a disease or injury, the Veteran has provided competent testimony that he injured his shoulder during training in 1970.  See October 2014 Board Hearing.  Further, a May 1971 service treatment record documents that the Veteran complained of pain in his left shoulder from an August 1970 motorcycle accident.  .  Thus, the second element of direct service connection is satisfied.

With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms of left shoulder pain from the time of service until the present.  See 38 C.F.R. § 3.303(b).

The March 1972 separation examination showed extremities, spine, and other musculoskeletal as normal. 

An October 2010 VA treatment record indicates the Veteran was treated for osteoarthritis left shoulder in glenohumeral joint with injections of (steroids).  

In January 2011, the Veteran attended a VA examination.  The examiner diagnosed osteoarthritis left shoulder glenohumeral joint.  The Veteran noted that he had reinjured his shoulder in 1970 while training as a parachute rigger.  The examiner opined that osteoarthritis of the left shoulder in the glenohumeral joint was not permanently aggravated by active duty because there was no notation (other than enlistment examination) of complaints of left shoulder pain seen in military records from active duty. 

In April 2011, a statement was received from an acquaintance, noting in pertinent part, that the Veteran demonstrated an inability to work at times because of an injury which became evident upon his return from military service sometime in the 1970's.

In March 2012, a VA medical opinion was provided.  The examiner opined that the Veteran's left shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was:

Service records dated 3 May 1971 c/o pain L shoulder and R knee from motorcycle injury in Aug 70-no other military notation of left shoulder pain or injury. 

Report of medical examination dated March1972-upper extremities and spine and other musculoskeletal are marked as normal.  No abnormalities are noted in the Summary of defects section on that form from that day.

Note from Dr. Pagnotto dated 12 Nov 2009-[Veteran] states that he has left shoulder pain stemming from a motorcycle accident that happened approximately 40 years ago.

In October 2014, the Veteran testified to injuring his left shoulder during training in 1970; and that his shoulder problems had bothered him his "whole life". 

In April 2015, as required by the April 2015 Board remand, the Veteran attended a VA Shoulder and Arm Conditions, examination.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale given by the examiner was there was evidence that the Veteran suffered left clavicle fracture during motorcycle accident prior to service on entrance exam.  A single treatment record during service indicates that he had "left shoulder" problem from this same accident; therefore, it was not possible to say without resorting to mere speculation if he had a definitive pre-existing diagnosis.  Therefore, there was no "clear and unmistakable (evidence) (i.e., undebatable) that his current left shoulder disability (osteoarthritis, glenohumeral joint) pre-existed his period of active service."  

The examiner further noted that there was no evidence of a specific shoulder injury during his service period.  There was no evidence of a parachute injury during service or treatment for left shoulder injury thereafter.  There was no evidence "that the disability had its onset in service or was caused by any incident of service."  

There are no treatment records in his service medical records to indicate that he suffered any permanent aggravation of a shoulder condition.  There is no medical nexus between dyslipidemia and his current left shoulder condition.  There is no evidence in medical documentation which indicates that his current shoulder condition has been aggravated by his cervical spine condition.  Further, there is evidence that he suffered a left shoulder injury in 2003 when he was struck by a vehicle while biking which is the most likely cause of his current left shoulder condition as that appears to be when he developed chronic left shoulder complaints.

In a May 2015 statement, the Veteran's treating VA physician's assistant stated that "During that time I have treated him for both shoulder and cervical problems that he relates to a training accident in his early service.  He mentioned that incident early in my association with him.  He told me about his concern that his left shoulder might have been injured in a bicycle accident in 2003.  I have known of his shoulder problems before that date and saw no joint injury related to that accident."

In June 2015 correspondence, the Veteran's private physical therapist noted that he saw the Veteran from August 11, 2003, to September 8, 2003 for an injury sustained due to a motor vehicle accident ( car vs. bike).  When he saw the Veteran during this time frame, he treated him for lower back and sacroiliac dysfunction and did not see him or discuss any shoulder injury.  Further, he noted that he saw the Veteran again from December 2003 through February 2004 "when he was referred through the veterans system to be seen for a shoulder injury.  He noted a long history of neck and shoulder injuries but did not mention specifically the bicycle accident."

In April 2016, another VA medical opinion was provided.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was as follows: The Veteran was seen once on 5/3/71 for L shoulder and R knee pain that he reported was from a prior motorcycle accident.  There is no mention of a shoulder injury related to a parachute jump in the service treatment records.  Even in the absence of confirmation in the service treatment records, I will assume the veteran did injure the shoulder in a parachute injury, as reported by the Veteran and directed in the Remand.  

The examiner further noted that:

Assuming there was some injury in service, there is nothing in the service treatment records to indicate he had a chronic shoulder condition.  While the veteran is considered competent to report that he had an injury and/or pain in the service, the veteran is not capable of providing a diagnosis.  There is no evidence of shoulder pain until 1999.  This is 28 years after the notation in the service.  Given the incredible time lapse it is my opinion the veteran had acute shoulder pain in the service with no evidence of a chronic shoulder condition in the service.  By the veteran's own account in a letter dated 11/7/11 he did not even recall having a shoulder injury in the service or being seen for his shoulder in the service.  This lends to the opinion that it was an acute condition that resolved.  Further, he stated that he could see no evidence of a link between the current shoulder condition and an isolated acute shoulder episode of shoulder pain in 1971.  Records indicate the Veteran has been engaged in a physically demanding job.  His work as a carpenter requires overhead work.  This is a risk factor for shoulder pathology.  It is noted in the Veteran's records that he has DJD of the right shoulder along with labral and rotator cuff tears.  The Veteran's bilateral shoulder condition is most likely secondary to civilian occupation and several post-service injuries.  

The examiner also opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected cervical spine condition.  The rationale given by the examiner is as follows: 

The Veteran has DDD of the cervical spine with syrinx.  He has DJD of the left shoulder with posterior subluxation, labral tear and rotator cuff tendinosis.  DJD is an over-use, wear and tear type condition.  Subluxations occur secondary to trauma/injury.  Labral tears occur secondary to trauma/injury.  Rotator cuff tendinosis is an over-use, wear and tear type condition.  There is no evidence that any of these conditions developed secondary to DDD of the cervical spine and/or cervical syrinx.  There is no evidence that the cervical spine DDD w/ syrinx permanently aggravated or worsened the shoulder condition.

The Board finds this opinion to be highly persuasive.  The examiner did take into account the Veteran's competent reports of in-service injury and continuity of symptoms since; but essentially found that they were not credible from a medical perspective.  Indeed, although the Veteran is currently reporting a fairly serious in-service injury with symptoms that went on for decades; the contemporaneous records do not show that he reported the injury and associated symptoms for decades after the events in service.  Records show that even when his medical history was solicited in service, he did not report the in-service injury.  Earlier in the record, the Veteran reported the pre-service injury, but not that occurring in service. 

Aside from the Veteran's reports in the course of the current appeal; there is essentially no evidence supporting a link between the current disability and an in-service injury.  The statement from his acquaintance relates to observations at some point after service and does not specifically refer to the left shoulder.  As the prior remands noted, earlier opinions were flawed; but also provide no support for a nexus between the current disability and service. Therefore, the weight of the evidence is against direct service connection.

The Veteran lacks the medical expertise to say that his current shoulder arthritis is the result of the service connected cervical spine disability.  While one medical professional suggested a link between the cervical spine disability and symptoms in the arm; there is no competent evidence linking the shoulder disability to that of the cervical spine.  Accordingly, the weight of the evidence is also against service connection on a secondary basis.

Reasonable doubt does not arise, and the claim must be denied.  38 U.S.C.A. § 5107 (2012).


ORDER

Service connection for left shoulder disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


